Citation Nr: 0528670	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-22 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Bell's Palsy.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a disability rating in excess of 10 
percent for prostatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1948 and from September 1950 to October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in June 
2003.  The transcript has been associated with the claims 
folder.

The claims were previously before the Board in November 2003 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims for service connection for Bell's Palsy 
and a back disability are ready for appellate disposition.

The claim for a disability rating in excess of 10 percent for 
prostatitis is REMANDED to the RO via the Veteran's Benefit 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no competent medical evidence of record of any 
current diagnosis of Bell's Palsy.

3.  The veteran did not incur a back disability due to any 
incident of active military service


CONCLUSIONS OF LAW


1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for Bell's Palsy are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

3.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated February 
2003, March 2003, and February 2004, prior to readjudicating 
his claims in the May 2005 supplemental statement of the case 
(SSOC).  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, an additional 
VCAA letter was sent in February 2004 pursuant to the 
November 2003 Board remand.  After the last VCAA notice was 
provided, the claims were readjudicated in the May 2005 SSOC 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board and following the 
November 2003 Board remand at a time when development of the 
evidentiary record was actively proceeding.  The veteran had 
ample time in which to respond to the notice letter and did 
in fact respond, including in testimony at a Travel Board 
hearing in June 2003.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the February 
2003, March 2003, and February 2004 letters as to what kinds 
of evidence was needed to substantiate the claims for service 
connection for Bell's Palsy and a back disability, and an 
increased rating for prostatitis.  The veteran was informed 
that evidence necessary to substantiate his claim of 
entitlement to service connection, was (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  The February 2004 letter notified the veteran in 
order to establish entitlement to an increased evaluation for 
prostatitis, he would have to submit evidence showing that 
his service-connected disability had gotten worse.  Moreover, 
the March 2000 rating decision, the August 2000, May 2002, 
and March 2003 statements of the case (SOC), and May 2005 
SSOC sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In the February 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claims; 
thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran provided testimony before the Board 
in June 2003.  The transcript has been obtained and 
associated with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

A.  Bell's Palsy

The veteran contends that he is entitled to service 
connection for Bell's Palsy.  Specifically, he asserts that 
he first experienced Bell's Palsy while stationed in France.  
He indicated that at the time his left face twisted and his 
leg dragged, which lasted for a period of three days.  He 
further asserts that Bell's Palsy returned after he retired 
from military service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of Bell's Palsy.  The first diagnosis of Bell's 
Palsy was in December 1978, some 12 years after the veteran's 
separation from service.

With regard to the 12-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
Bell's Palsy, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that Bell's Palsy had its onset 
in service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of Bell's Palsy between the period of active duty 
and the initial diagnosis in 1978 is itself evidence which 
tends to show that Bell's Palsy did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Treatment notes from Fort McClellan dated in December 1979 
indicate the veteran was status post Bell's Palsy.  Upon VA 
examination in August 1999, Bell's Palsy was found to have 
resolved with no apparent sequelae.  In February 2004, VA 
examiners found no evidence of any Bell's Palsy and no 
apparent residuals from a previous diagnosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran testified before the Board that Bell's 
Palsy was present since his separation from active service 
and related thereto, his own statements as to the etiology of 
a disease do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Back Disability

The veteran contends that he is entitled to service 
connection for a back disability.  Specifically, he asserts 
that he injured his back when he tripped over a fallen tree 
and when he was struck by the tailgate of a dump truck.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the two injuries alleged to 
have occurred by the veteran are not documented in his 
treatment records.  While service medical records indicate 
the veteran complained of being struck in the chest by a 
tailgate in January 1957, there were no complaints referable 
to the veteran's back.  

Second, the veteran complained of low back pain in September 
1953, November 1956, January 1960, July 1961, September 1961, 
October 1961, and May 1962.  However, x-rays dated in 
September 1953, January 1960, and October 1961 were negative.  
There was no evidence of bony or joint abnormalities.  X-rays 
dated in October 1961 noted the vertebral bodies were of 
normal position and alignment, the interspaces were intact, 
the sacroiliac (SI) joints were within normal limits, and a 
round area of increased density near the mid ileum on the 
left, just lateral to the left SI joint was compatible with a 
bone island.  There was no evidence of spondylolisthesis, old 
trauma, or arthritic changes.  

Third, while the veteran was diagnosed with lumbalagia in 
November 1956 and mild back strain in July 1961 and May 1962, 
reports of medical examination dated in October 1960, 
September 1964, January 1965, and June 1966 were devoid of 
any complaints or diagnoses of a back disorder.  Thus, there 
was no showing of a chronic back condition during service.  
Therefore, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).  

Post-service, records from Fort McClellan first note 
complaints of back pain in February 1971, five years after 
the veteran's separation from active duty service.  These 
records also indicate the veteran was in an automobile 
accident in November 1972.  The veteran was diagnosed with 
sciatica in 1985.

With regard to the 5-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints of low back pain, the Board notes that the absence 
of evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a back disability 
had its onset in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey, 
supra.   Thus, the lack of any objective evidence of a back 
disability between the period of active duty and the initial 
complaints of back pain in 1971 and the diagnosis of sciatica 
in 1985 is itself evidence which tends to show that a back 
disability did not have its onset in service or for many 
years thereafter.

X-rays taken by VA in February 1999 revealed a prior lumbar 
fusion with peduncular screws and crossbars at L3-4, L4-5, 
and L5-S1.  Extradural pressure effects were noted on the 
dural sac or the levels of L3-4, L4-5, and L5-S1.  Pressure 
was most pronounced on the level of L3-4.  A myelogram 
performed in February 1999 showed degenerative disc changes 
throughout the lumbar spine, most pronounced at L3-4, L4-5, 
and L5-S1.  

Upon VA spine examination in August 1999, the veteran 
reported the onset of significant back problems in 1983.  The 
examiner noted the veteran underwent a lumbar fusion in 1984.  
The veteran was diagnosed with chronic low back pain, status 
post lumbar fusion with the veteran providing a history of an 
injury during military service.

A December 2000 statement from Dr. LSR notes the veteran had 
a spinal cord injury when he hit was hit by a dump truck.  
Dr. LSR also noted the veteran had paralysis of the legs. 

VA outpatient treatment records dated between 1999 and 2001 
contain a diagnosis of degenerative joint disease of the 
lumbar spine with discopathy at L3-4.  A February 2001 entry 
indicates the veteran had a laminectomy with spinal cord 
injury, but the time of the injury was unknown.

Upon VA examination in February 2004, the veteran reported 
injuring his back when he fell on a camouflaged tree and 
became paralyzed.  He also indicated that he was knocked down 
by an army dump truck when he was returned to active duty.  
The examiner noted the veteran became restricted to a 
wheelchair in December 2000.  The examiner indicated it was 
an extremely inaccurate examination as the veteran was not 
able to get out of his wheelchair.  The veteran was diagnosed 
with a spinal cord injury years remote with paralysis in the 
lower extremities.  A February 2004 general medical VA 
examination notes paraplegia secondary to the lumbosacral 
spinal cord injury. 

An addendum opinion was obtained in December 2004.  The VA 
examiner noted the veteran "severely" injured his back on 
two occasions in the military and was now a paraplegic from 
his back injuries.

Despite evidence of a current diagnosis of paraplegia there 
is no evidence of record to substantiate the critical second 
and third components of the Gutierrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of spinal cord injuries resulting in 
paraplegia during the veteran's active duty service.  

While the December 2004 VA examiner indicated the veteran 
severely injured his back on two occasions in the military, 
which resulted in paraplegia, the Board is not required to 
accept doctor's opinions that are based upon the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history recorded by 
the veteran of the examiner, is not competent medical 
evidence of a diagnosis.  See Espiritu, 2 Vet. App. at 494; 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As noted 
above, the veteran's service medical records do not contain 
evidence of the two reported injuries and despite periodic 
complaints of back pain in service, there was no chronic back 
disorder diagnosed.

While the veteran testified before the Board that a back 
disability has been present since his separation from active 
service and related thereto, his own statements as to the 
etiology of a disease do not constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  

ORDER

Entitlement to service connection for Bell's Palsy is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran has also argued that his service-connected 
prostatitis warrants a rating in excess of 10 percent 
disabling due to such symptoms as incontinence, a burning 
sensation upon urination, and the need to perform occasional 
self-catherizations.  

The veteran's prostatitis is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7527, 
providing that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Pursuant to 38 C.F.R. § 4.115a for ratings of 
the genitourinary system, voiding dysfunction is rated on the 
particular condition, i.e. urine leakage, frequency, or 
obstructed voiding.  

A preliminary review of the record reveals the matter is not 
ready for appellate disposition.  The Board finds that a VA 
clarification examination is necessary to determine whether 
the veteran currently has prostatitis and whether previously 
diagnosed urinary incontinence, voiding, the wearing of 
absorbent material, and self-catheterization are attributable 
to the service-connected prostatitis or the non service-
connected paraplegia.

In this regard, the pertinent medical evidence shows that 
upon VA genitourinary examination in August 1999, the veteran 
reported an inability to void after spinal fusions were 
performed in 1991 and 1993.  He informed the examiner that he 
had to catheterize himself at bedtime.  He indicated that he 
had to wear diapers.  The prostate was two plus enlarged and 
firm.  The veteran was diagnosed with chronic prostatitis 
overflow incontinence. 

Private medical records from Dr. LSR dated in August 2000 
indicate the veteran had urinary retention and was 
paraplegic.  A transurethral laser ablation of the prostate 
gland and transurethral incision of the bladder neck was 
performed.  In December 2000, the veteran was using 
intermittent catherization.  He was diagnosed with a 
neurogenic bladder.  An urodynamics was performed for the 
neurogenic bladder. 

Upon VA genitourinary examination in February 2004, the 
veteran reported wearing diapers and having to catheterize 
himself every night at bedtime.  Physical examination 
revealed a circumcised penis, which was in a soaking wet 
diaper.  The veteran's penis and scrotum were macerated from 
the moisture.  The examiner noted it was impossible to do a 
rectal examination.  The veteran was diagnosed with 
incontinence of urine.  The veteran reported using four 
changes of absorbent material.  The examiner noted that the 
veteran should use at least twice as many.

In December 2004, a VA spine addendum opinion noted the 
veteran was incontinent of urine and was wheelchair bound. 
The examiner indicated that a rectal examination was unable 
to be performed because the veteran had severe inflammation 
and maceration of his perineum from chronic urinary 
incontinence and wearing a diaper.  The examiner opined he 
was not sure whether the veteran had prostatitis or not.  

The examiner is asked to address the specific questions set 
forth in the numbered paragraphs below.  The veteran should 
be notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for a rating in excess of 10 percent for 
prostatitis, and may result in a denial.  38 C.F.R. § 3.655 
(2004).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pelegrini, supra.  

2.  VBA AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriately qualified medical 
specialist.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  A 
genitourinary specialist must be 
requested to opine as to whether 
prostatitis is currently present and if 
so, whether it is manifested by: 

A)	continual urine leakage, post surgical 
urinary diversion, urinary 
incontinence, or stress incontinence 
requiring:
a)	wearing of absorbent materials, 
which must be changed less than 2 
times per day;
b)	wearing of absorbent materials, 
which must be changed 2 to 4 
times per day; or
c)	wearing of absorbent materials, 
which must be changed more than 4 
times per day.  

B)	urinary frequency as follows: 
a)	daytime voiding interval between 
two and three hours, or awakening 
to void two times per night; 
b)	daytime voiding interval between 
one and two hours, or awakening 
to void three to four times per 
night; or 
c)	daytime voiding interval less 
than one hour, or awakening to 
void five or more times per 
night. 

C)	obstructed voiding as follows: 
a)	marked obstructive symptomatology 
(hesitance, slow or weak stream, 
decreased force of stream) with 
any one or combination of the 
following: post void residuals 
greater than 150 cc; uroflowmetry 
markedly diminished peak flow 
rate (less than 10cc/sec); 
recurrent urinary tract 
infections secondary to 
obstruction; or stricture disease 
requiring periodic dilatation 
every 2 to 3 months; or
b)	urinary retention requiring 
intermittent or continuous 
catheterization. 

D)	urinary tract infection as follows: 
a)	requiring long-term drug therapy, 
1 to 2 hospitalizations per year 
and/or requiring intermittent 
intensive management; or
b)	with recurrent symptomatic 
infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), 
and/or requiring continuous 
intensive management. 

The examiner is also asked, to the 
extent possible, to distinguish which 
continual urine leakage, post surgical 
urinary diversion, urinary incontinence, 
stress incontinence, urinary frequency, 
obstructed voiding, and/or urinary tract 
infections are attributable to the 
service-connected prostatitis as opposed 
to the non service-connected paraplegia.  

3.  Undertake such additional development 
action as deemed proper with respect to 
the claim. 38 C.F.R. § 3.159(c).  
Following such development, if any, VBA 
AMC should review and readjudicate the 
claim.  If the claim remains denied, VBA 
AMC shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


